t cc no united_states tax_court ivan and betty lee turner gati petitioners v commissioner of internal revenue respondent docket no filed date on date r mailed a final_determination letter to ps denying their request for abatement of interest for the taxable_year on date ps filed an imperfect petition for review with the court under sec_6404 i r c held this case will be dismissed for lack of jurisdiction on the ground that the petition was not filed with the court within the 180-day period prescribed in sec_6404 i r c ivan and betty lee turner gati pro_se pamela wilson fuller and oleida mendiburt for respondent opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to rule sec_180 sec_181 and sec_183 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction the question presented is whether the petition was filed within the 180-day period prescribed in sec_6404 sec_6404 was redesignated sec_6404 under the internal_revenue_service restructuring and reform act of publaw_105_206 and sec_3309 112_stat_743 effective with respect to tax years beginning after date background on date respondent mailed a final_determination letter to petitioners denying their request for an abatement of interest for the taxable_year the final_determination letter was mailed to petitioners pincite halstead avenue harrison ny the halstead avenue address on date petitioners filed an imperfect petition for review of respondent's failure to grant their request for abatement of interest the petition arrived at the court in an envelope bearing a u s postal service postmark date of date at the time the petition was filed petitioners resided at the halstead avenue address in response to the petition respondent filed a motion to dismiss for lack of jurisdiction asserting that the petition was not filed within the 180-day period prescribed in sec_6404 respondent provided the court with a copy of postal service form_3877 as proof that the final_determination letter was mailed to petitioners on date petitioners filed an objection to respondent's motion to dismiss asserting that respondent had unreasonably delayed in denying their request for abatement and that they should not be denied their day in court this matter was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and presented argument in support of the pending motion petitioners filed a written_statement with the court pursuant to rule c and no appearance was made on their behalf at the hearing discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see 85_tc_527 sec_6404 enacted by sec_302 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 prescribes the court's jurisdiction to review the commissioner's failure to grant a taxpayer's request for abatement of interest sec_6404 provides in pertinent part sec_6404 review of denial of request for abatement of interest -- in general --the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 c a to determine whether the secretary's failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary's final_determination not to abate such interest special rules -- a date of mailing rules similar to the rules of sec_6213 shall apply for purposes of determining the date of the mailing referred to in paragraph consistent with sec_6404 the court's jurisdiction is dependent upon a valid final_determination letter and a timely filed petition for review see rule b 109_tc_96 109_tc_92 in addition the taxpayer must meet the requirements of sec_7430 a see rule b the commissioner's final_determination letter is a prerequisite to the court's jurisdiction and serves as a taxpayer's 'ticket' to the tax_court 110_tc_20 see kraft v commissioner tcmemo_1997_476 consistent with principles applied in deficiency cases brought under sec_6213 it is sufficient for jurisdictional purposes if the commissioner mails the final_determination letter to the taxpayer's last_known_address see eg 81_tc_42 further if a final_determination letter is mailed to the taxpayer's last_known_address actual receipt of the letter is immaterial see eg 857_f2d_676 9th cir affg t cc the taxpayer in turn ha sec_180 days from the date the final_determination letter is mailed to file a petition for review with the court see sec_6404 g there is no dispute in this case that respondent mailed the final_determination letter to petitioners on date in addition petitioners do not contend that respondent failed to mail the final_determination letter to their last_known_address accordingly the 180-day filing period prescribed in sec_6404 expired on tuesday date a date that was not a legal_holiday in the district of columbia however the petition was not mailed to the court until date and was received and filed by the court on date because the petition was not timely filed we must dismiss this case for lack of jurisdiction see rule b to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction
